The case-made in this case was not served on the county attorney nor the appeal filed in the office of the clerk of this court within the time allowed by the trial court. It is necessary for the case-made to be served on the county attorney within the time allowed by the trial court and for the appeal to be filed in this court within the time allowed, and when either of these requirements is not complied with this court is without jurisdiction to determine the appeal on its merits, and under repeated holdings heretofore had the appeal will have to be dismissed. Appeal dismissed.